Exhibit 15.2 Consent of independent registered public accounting firm We consent to the incorporation by reference in the Registration Statement dated August 29, 2012 on Form F-3 of Petróleo Brasileiro S.A. - Petrobras of our report dated March 30, 2012, with respect to the consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flows of Petróleo Brasileiro S.A.- Petrobras and subsidiaries for the year ended December 31, 2011, which report appears in the report on Form 20-F of Petróleo Brasileiro S.A.- Petrobras furnished to the SEC on April 30 , 2014. We also consent to the reference to us as experts under the heading “Independent Registered Public Accounting Firm” in such Registration Statement. April 30, 2014 /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil
